*270ORDER
The Disciplinary Review Board having filed a report with the Court recommending that JAMES E. LYNCH of WEST TRENTON, who was admitted to the bar of this State in 1987, be suspended from practice for a period of three months for his conduct in connection with a real estate matter, which included acting with a conflict of interest in violation of RPC 1.7, with gross neglect, in violation of RPC 1.1(a), and with a lack of diligence in violation of RPC 1.3; failing to communicate with counsel and with his client, in violation of RPC 1.4(a); failing to place cash received into a trust account, in violation of RPC 1.15 and R. l:21-6(a)(l); failing to deliver the client file to new counsel, in violation of RPC 1.16(d); and failing to reveal that a closing had already occurred, in violation of RPC 8.4(c) and (d);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and JAMES E. LYNCH is suspended from practice for a period of three months, effective June 28, 1993, and until the further Order of the Court; and it is further'
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*271ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.